EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Keller on 01/03/2022.

The application has been amended as follows: 
In Claim 2, line 2, the phrase “comprises a rectangular frame that” has been removed. 
In Claim 20, line 2, the phrase “further comprises a rectangular frame that” has been removed. 


Claim Interpretation:
	For the purposes of examination, the “pivoting mechanism” has been considered to have any of the structures recited in ¶ [0058] of the specification and equivalents thereof, and the “adjustment mechanism” (along with the adjustable support) has been considered to be part of support (30) which can have one or more structures as recited 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, 9, 11-12, and 18-30, the prior art of record fails to disclose, teach or render obvious a climbing wall system with all the structural components and functional limitations as detailed in claims 1, 18 and 26. The closest prior art to Dahm (DE 202007014591 U1) teaches a climbing wall system as substantially claimed in claims 1, 18, and 26 (see Figs. 1-3). However, Dahm fails to teach a first and a second horizontal support that is configured to contact the floor and a transverse member that extends between the horizontal supports and a base member (in claims 18 and 26), wherein a first portion of the first horizontal support and a first portion of the second horizontal support each extend out past, and in front of, the pivot axis of the pivoting mechanism. As such, the claims are allowable over the prior art. Please see attached PTO-892 for a list of further pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784